920 N.E.2d 1069 (2010)
PEOPLE State of Illinois, respondent,
v.
Edward GILBERT, petitioner.
No. 109499.
Supreme Court of Illinois.
January 27, 2010.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its judgment in People v. Gilbert, case No. 1-08-0666 (10/20/09). The appellate court is directed to determine whether the child advocacy assessment which defendant Gilbert was ordered to pay is a fee or a fine, and in light of that finding, determine whether or not the assessment should be vacated.